Exhibit 10.2

ORBITAL TRACKING CORP.


CERTIFICATE OF DESIGNATION OF PREFERENCES, 
RIGHTS AND LIMITATIONS
OF
SERIES F CONVERTIBLE PREFERRED STOCK


PURSUANT TO SECTION 78 OF THE
NEVADA REVISED STATUTES
 
The undersigned, Chief Executive Officer of Orbital Tracking Corp., a Nevada
corporation (the “Corporation”) DOES HEREBY CERTIFY that the following
resolutions were duly adopted by the Board of Directors of the Corporation by
unanimous written consent on December 28, 2015;


WHEREAS, the Board of Directors is authorized within the limitations and
restrictions stated in the Articles of Incorporation of the Corporation, as
amended (the “Articles”), to provide by resolution or resolutions for the
issuance of 20,000,000 shares of Preferred Stock, par value $0.000l per share,
of the Corporation, in such series and with such designations, preferences and
relative, participating, optional or other special rights and qualifications,
limitations or restrictions as the Corporation’s Board of Directors shall fix by
resolution or resolutions providing for the issuance thereof duly adopted by the
Board of Directors; and


WHEREAS, it is the desire of the Board of Directors, pursuant to its authority
as aforesaid, to authorize and fix the terms of a series of Preferred Stock and
the number of shares constituting such series.
 
NOW, THEREFORE, BE IT RESOLVED:


Section 1. Designation and Authorized Shares. The Corporation shall be
authorized to issue one million one hundred thousand (1,100,000) shares of
Series F Preferred Stock, par value $0.0001 per share (the “Series F Preferred
Stock”).


Section 2. Stated Value. Each share of Series F Preferred Stock shall have a
stated value of fifty cents ($0.50) (the “Stated Value”).


Section 3. Liquidation.


(a) Upon the liquidation, dissolution or winding up of the business of the
Corporation, whether voluntary or involuntary, each holder of Series F Preferred
Stock shall be entitled to receive, for each share thereof, out of assets of the
Corporation legally available therefor, a preferential amount in cash equal to
(and not more than) the Stated Value. All preferential amounts to be paid to the
holders of Series F Preferred Stock in connection with such liquidation,
dissolution or winding up shall be paid before the payment or setting apart for
payment of any amount for, or the distribution of any assets of the Corporation
to the holders of (i) any other class or series of capital stock whose terms
expressly provide that the holders of Series F Preferred Stock should receive
preferential payment with respect to such distribution (to the extent of such
preference) and (ii) the Corporation’s common stock (the “Common Stock”). If
upon any such distribution the assets of the Corporation shall be insufficient
to pay the holders of the outstanding shares of Series F Preferred Stock (or the
holders of any class or series of capital stock ranking on a parity with the
Series F Preferred Stock as to distributions in the event of a liquidation,
dissolution or winding up of the Corporation) the full amounts to which they
shall be entitled, such holders shall share ratably in any distribution of
assets in accordance with the sums which would be payable on such distribution
if all sums payable thereon were paid in full.
 
(b) Any distribution in connection with the liquidation, dissolution or winding
up of the Corporation, or any bankruptcy or insolvency proceeding, shall be made
in cash to the extent possible. Whenever any such distribution shall be paid in
property other than cash, the value of such distribution shall be the fair
market value of such property as determined in good faith by the Board of
Directors of the Corporation.


 
-1-

--------------------------------------------------------------------------------

 
 
Section 4.  Conversion.
 
(a) Conversion Right. Each holder of Series F Preferred Stock may, from time to
time, convert any or all of such holder’s shares of Series F Preferred Stock
into fully paid and nonassessable shares of Common Stock (the “Conversion
Shares”) in an amount equal to (i) multiplying the number of shares to be
converted by the Stated Value thereof, and then (ii) dividing the result by the
Conversion Price in effect immediately prior to such conversion. The initial
conversion price per share of Series F Preferred Stock (the "Conversion Price")
shall be the Stated Value of such share, subject to adjustment as applicable in
accordance with Section 8 below.


           (b) Conversion Procedure. In order to exercise the conversion
privilege under this Section 4, the holder of any shares of Series F Preferred
Stock to be converted shall give written notice to the Corporation at its
principal office that such holder elects to convert such shares of Series F
Preferred Stock or a specified portion thereof into shares of Common Stock as
set forth in such notice. At such time as the certificate or certificates
representing the Series F Preferred Stock which has been converted are
surrendered to the Corporation, the Corporation shall issue and deliver a
certificate or certificates representing the number of shares of Common Stock
determined pursuant to this Section 4. In case of conversion of only a part of
the shares of Series F Preferred Stock represented by a certificate surrendered
to the Corporation, the Corporation shall issue and deliver a new certificate
for the number of shares of Series F Preferred Stock which have not been
converted. Until such time as the certificate or certificates representing
Series F Preferred Stock which has been converted are surrendered to the
Corporation and a certificate or certificates representing the Common Stock into
which such Series F Preferred Stock has been converted have been issued and
delivered, the certificate or certificates representing the Series F Preferred
Stock which have been converted shall represent the shares of Common Stock into
which such shares of Series F Preferred Stock have been converted. The
Corporation shall pay all documentary, stamp or similar issue or transfer tax
due on the issue of shares of Common Stock issuable upon conversion of the
Series F Preferred Stock.


           (c) Maximum Conversion. Notwithstanding anything to the contrary
contained herein, a holder of shares of Series F Preferred Stock shall not be
entitled to convert shares of Series F Preferred Stock if upon such conversion
the number of shares of Common Stock to be received, together with the number of
shares of Common Stock beneficially owned by the holder and its affiliates on
the conversion date, would result in beneficial ownership by the holder and its
affiliates of more than 4.99% of the outstanding shares of Common Stock of the
Corporation on such conversion date.  For the purposes of the provision in the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulation 13d-3 thereunder.  The holder shall have the authority
and obligation to determine whether the restriction contained in this Section
4(c) will limit any conversion hereunder and to the extent that the holder
determines that the limitation contained in this Section applies, the
determination of the number of shares of Series F Preferred Stock that are
convertible shall be the responsibility and obligation of the holder.    


Section 5. Voting.  Except as otherwise expressly required by law, the
conversion limitations of Section 4(c) or this Section 5, each holder of Series
F Preferred Stock shall be entitled to vote on all matters submitted to
shareholders of the Corporation and shall be entitled to one vote for each share
of Series F Preferred Stock owned on the record date for the determination of
shareholders entitled to vote on such matter or, if no such record date is
established, on the date such vote is taken or any written consent of
shareholders is solicited. Except as otherwise required by law or this Section
5, the holders of shares of Series F Preferred Stock shall vote together with
the holders of Common Stock on all matters and shall not vote as a separate
class.


Section 6. Other Provisions.   The Corporation and its transfer agent, if any,
for the Series F Preferred Stock may deem and treat the record holder of any
shares of Series F Preferred Stock and, upon conversion of the Series F
Preferred Stock, the Conversion Shares, as reflected on the books and records of
the Corporation as the sole true and lawful owner thereof for all purposes, and
neither the Corporation nor any such transfer agent shall be affected by any
notice to the contrary. 


Section 7. Restriction and Limitations. Except as expressly provided herein or
as required by law, so long as any shares of Series F Preferred Stock remain
outstanding, the Corporation shall not, without the vote or written consent of
the holders of at least a majority of the then outstanding shares of the Series
F Preferred Stock, take any action which would adversely and materially affect
any of the preferences, limitations or relative rights of the Series F Preferred
Stock, including without limitation:


 
-2-

--------------------------------------------------------------------------------

 
 
(A) Reduce the amount payable to the holders of Series F Preferred Stock upon
the voluntary or involuntary liquidation, dissolution or winding up of the
Corporation, or change the relative seniority of the liquidation preferences of
the holders of Series F Preferred Stock to the rights upon liquidation of the
holders of any other capital stock in the Corporation; or


(B) Cancel or modify adversely and materially the voting rights as provided in
Section 5 herein.


Section 8. Certain Adjustments.


(a) Dividend, Subdivision or Combination of Common Stock. If the Corporation
shall, at any time or from time to time, (i) pay a dividend or make any other
distribution upon the Common Stock or any other capital stock of the Corporation
payable in shares of Common Stock or in or securities convertible into Common
Stock, or (ii) subdivide (by any stock split, recapitalization or otherwise) its
outstanding shares of Common Stock into a greater number of shares, the
Conversion Price in effect immediately prior to any such dividend, distribution
or subdivision shall be proportionately reduced and the number of Conversion
Shares issuable upon conversion of the Series F Preferred Stock shall be
proportionately increased. If the Corporation at any time combines (by
combination, reverse stock split or otherwise) its outstanding shares of Common
Stock into a smaller number of shares, the Conversion Price in effect
immediately prior to such combination shall be proportionately increased and the
number of Conversion Shares issuable upon conversion of the Series F Preferred
Stock shall be proportionately decreased. Any adjustment under this Section 8(a)
shall become effective at the close of business on the date the dividend,
subdivision or combination becomes effective.
 
(b) Fundamental Transaction.  In the event of any (i) capital reorganization of
the Corporation, (ii) reclassification of the stock of the Corporation (other
than a change in par value or from par value to no par value or from no par
value to par value or as a result of a stock dividend or subdivision, split-up
or combination of shares), (iii) consolidation or merger of the Corporation with
or into another entity, (iv) sale of all or substantially all of the
Corporation's assets or (v) other similar transaction (other than any such
transaction covered by Section 8(a), in each case which entitles the holders of
Common Stock to receive (either directly or upon subsequent liquidation) stock,
securities or assets with respect to or in exchange for Common Stock, each share
of Series F Preferred Stock shall, immediately after such reorganization,
reclassification, consolidation, merger, sale or similar transaction, remain
outstanding and shall thereafter, in lieu of or in addition to (as the case may
be) the number of Conversion Shares then convertible for such share, be
exercisable for the kind and number of shares of stock or other securities or
assets of the Corporation or of the successor person resulting from such
transaction to which such share would have been entitled upon such
reorganization, reclassification, consolidation, merger, sale or similar
transaction if the share had been converted in full immediately prior to the
time of such reorganization, reclassification, consolidation, merger, sale or
similar transaction and acquired the applicable number of Conversion Shares then
issuable hereunder as a result of such conversion (without taking into account
any limitations or restrictions on the convertibility of such share, if any);
and, in such case, appropriate adjustment  shall be made with respect to such
holder's rights under this Certificate of Designation to insure that the
provisions of this Section 8 hereof shall thereafter be applicable, as nearly as
possible, to the Series F Preferred Stock in relation to any shares of stock,
securities or assets thereafter acquirable upon conversion of Series F Preferred
Stock (including, in the case of any consolidation, merger, sale or similar
transaction in which the successor or purchasing person is other than the
Corporation, an immediate adjustment in the Conversion Price to the value per
share for the Common Stock reflected by the terms of such consolidation, merger,
sale or similar transaction, and a corresponding immediate adjustment to the
number of Conversion Shares acquirable upon conversion of the Series F Preferred
Stock without regard to any limitations or restrictions on conversion, if the
value so reflected is less than the Conversion Price in effect immediately prior
to such consolidation, merger, sale or similar transaction). The provisions of
this Section 8(b) shall similarly apply to successive reorganizations,
reclassifications, consolidations, mergers, sales or similar transactions. The
Corporation shall not effect any such reorganization, reclassification,
consolidation, merger, sale or similar transaction unless, prior to the
consummation thereof, the successor person (if other than the Corporation)
resulting from such reorganization, reclassification, consolidation, merger,
sale or similar transaction, shall assume, by written instrument substantially
similar in form and substance to this Certificate of Designation, the obligation
to deliver to the holders of Series F Preferred Stock such shares of stock,
securities or assets which, in accordance with the foregoing provisions, such
holders shall be entitled to receive upon conversion of the Series F Preferred
Stock.
 
 
-3-

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the undersigned has executed this Certificate of Designation
this 30th day of December, 2015.
 

 
ORBITAL TRACKING CORP.
 
   
By:  
 /s/ David Phipps
   
Name: 
David Phipps
   
Title: 
Chief Executive Officer
 

 

-4-

--------------------------------------------------------------------------------

 
 
 